Name: Commission Regulation (EEC) No 3914/86 of 22 December 1986 amending Regulation (EEC) No 635/86 on the quantitative restrictions applicable to trade in certain fruit and vegetables between Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 86 Official Journal of the European Communities No L 364/33 COMMISSION REGULATION (EEC) No 3914/86 of 22 December 1986 amending Regulation (EEC) No 635/86 on the quantitative restrictions applicable to trade in certain fruit and vegetables between Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 13 thereof, Whereas Article 10 of Regulation (EEC) No 3792/85 provides that Spain, until 31 December 1989, and Portugal, during the first stage of the transitional period, may continue to apply quantitative restrictions on imports of certain fruit and vegetables with respect to each other ; whreas Commission Regulation (EEC) No 635/86 (2) fixes in particular the initial quota for 1986 which each of those two Member States may apply to imports with respect to the other ; Whereas the rate of increase laid down for trade between those two Member States and the Community as consti ­ tuted at 31 December 1985 should be used for the increase in trade quotas between those two Member States for 1987 ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 635/86 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 The quotas which Spain may apply to imports of fresh fruit and vegetables from Portugal for 1987 shall be as shown in Annex I hereto.' 2. Article 2 is replaced by the following : Article 2 The quotas which Portugal may apply to imports of fresh fruit and vegetables from Spain for 1987 shall be as shown in Annex II hereto.' 3 . Annexes I and II are replaced by the corresponding Annexes hereto. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 367, 31 . 12. 1985, p . 7. (2) OJ No L 60, 1 . 3 . 1986, p. 17. No L 364/34 Official Journal of the European Communities 23. 12. 86 ANNEX I ¢ANNEX I (tonnes) CCT heading No Description Quotafor 1987 07.01 Vegetables fresh or chilled : B. Cabbages, cauliflowers and Brussels sprouts : I. Cauliflowers 1 558 G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : ex II . Carrots and turnips :  Carrots 955 \ ex H. Onions, shallots and garlic :  Onions 7 180  Garlic 1 358 M. Tomatoes 14 426 08.02 Citrus fruit, fresh or dried : A. Oranges 12 462 B. Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids : II. Other :  Mandarins, (including tangerines and satsumas) 3 283 C. Lemons 3 379 08.04 Grapes, fresh or dried : A. Fresh : \ I. Table grapes 3 667 08.06 Apples, pears and quinces, fresh : A. Apples 7 079 B. Pears 3 620 08.07 Stone fruit, fresh : A. Apricots 1 165 , ex B. Peaches, including nectarines :  Peaches 3 347' 23. 12. 86 Official Journal of the European Communities No L 364/35 ANNEX II ANNEX II (tonnes) CCT heading No Description Quotafor 1 987 07.01 180 410 16 1 080 08.02 691 Vegetablles fresh or chilled : B. Cabbages, cauliflowers and Brussels sprouts : I. Cauliflowers : ex a) From 15 April to 30 November :  From 1 to 30 November ex b) From 1 December to 14 April :  From 1 December to 31 March ex H. Onions, shallots and garlic :  Onions, from 1 August to 30 November  Garlic, from 1 August to 31 December M. Tomatoes : ex I. From 1 November to 14 May :  From 1 December to 14 May ex. II. From 15 May to 31 October :  From 15 to 31 May Citrus fruit, fresh or dried : A. Oranges : I. Sweet oranges, fresh : a) From 1 to 30 April b) From 1 to 15 May ex c) From 16 May to 15 October :  From 16 May to 31 August ex d) From 16 October to 31 March :  From 1 February to 31 March II . Other : ex a) From 1 April to 15 October :  From 1 April to 31 August ex b) From 16 October to 31 March  From 1 February to 31 March : B. Mandarins (including tangerines and satsumas) ; Clemen ­ tines, wilkings and other similar citrus hybrids : ex II . Other :  Mandarins (including tangerines and satsumas), from 1 November to 31 March ex C. Lemons :  From 1 June to 31 October Grapes, fresh or dried : A. Fresh : I. Table grapes : ex b) From 15 July to 31 October :  From 15 August to 30 September Apples, pears and quinces, fresh : A. Apples : II . Other ex b) From 1 January to 31 March :  From 1 to 31 March ex c) From 1 April to 31 July :  From 1 April to 30 June 133 128 08.04 440 08.06 743 No L 364/36 Official Journal of the European Communities 23. 12. 86 (tonnes) CCT heading No Description Quotafor 1987 08.06 (cont'd) B. Pears : II . Other : ex a) From 1 January to 31 March :  From 1 February to 31 March b) From 1 April to 15 July c) From 16 to 31 July ex d) From 1 August to 31 December :  From 1 to 31 August | 462 08.07 Stone fruit, fresh : ex A. Apricots :  From 15 June to 15 July 43 ex B. Peaches, including nectarines :  From 1 May to 30 September 244'